***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
          TRICIA COCCOMO v. COMMISSIONER
                   OF CORRECTION
                      (AC 42933)
                        Alvord, Prescott and Moll, Js.

                                   Syllabus

The petitioner, who had been convicted of manslaughter in the second
    degree with a motor vehicle, misconduct with a motor vehicle and
    operating a motor vehicle while under the influence of intoxicating
    liquor or drugs, sought a writ of habeas corpus, claiming that her trial
    counsel rendered ineffective assistance. The petitioner contended that
    she was prejudiced by counsel’s responses to evidence of her blood
    alcohol content and consciousness of guilt in connection with a motor
    vehicle collision that killed the occupants of a vehicle that was struck
    by the petitioner’s vehicle. The petitioner had consumed alcohol at a
    party prior to the accident. A paramedic at the accident scene drew
    and labeled five tubes of the petitioner’s blood, which were placed in
    a biohazard bag and taken with the petitioner in an ambulance to a
    hospital. Each of the tubes had a different colored cap. A computer
    in the hospital’s laboratory scanned the tubes and printed labels that
    identified the test to be performed on each tube of blood. After a hearing
    outside the jury’s presence, the trial court denied the petitioner’s motion
    to exclude the blood alcohol content evidence. W, a laboratory director
    at the hospital, then testified that a printout from the laboratory’s com-
    puter had indicated that the type of tube normally used to test blood
    alcohol content had a cap that was different in color from the caps on
    the five tubes that were in the biohazard bag. The petitioner’s counsel
    thereafter did not renew his motion to exclude the blood alcohol content
    evidence on chain of custody grounds. The state also offered conscious-
    ness of guilt evidence that, shortly after the accident, the petitioner had
    executed a quitclaim deed transferring her one-half interest in her home
    to her mother. Defense counsel objected unsuccessfully to the admission
    of that evidence on the ground that, although evidence of a transfer of
    property to shield assets from recovery may be admissible in a civil
    case as probative of liability, it was not admissible to establish conscious-
    ness of guilt in a criminal case, and that the prejudicial effect of the
    evidence outweighed its probative value. Held:
1. The petitioner could not prevail on her claim that trial counsel rendered
    deficient performance when he did not renew his motion to exclude
    the blood alcohol content evidence after W’s testimony or discuss it
    during closing argument to the jury:
    a. There was no reasonable probability that the trial court would have
    excluded the blood alcohol evidence if counsel had renewed his objec-
    tion or that a reviewing court would have concluded that the trial court
    abused its discretion in overruling such an objection: counsel’s more
    than sufficient, reasonable explanation for the discrepancy between the
    color of the tube cap in the hospital’s records and the color of the cap
    on the tube into which the paramedic drew the petitioner’s blood did not
    undermine the chain of custody evidence so as to require the exclusion
    of the test results, as the evidence tended to demonstrate that the
    hospital and the ambulance service used tubes with different colored
    caps relative to blood alcohol testing, the tubes the ambulance service
    used were a smaller, acceptable version of the tubes the hospital used,
    and, as it was unclear whether the hospital’s computer system had an
    option in a drop-down menu to describe the color of the tube that
    contained the blood sample being tested, it was likely that the technician
    inputting the data selected the option that showed the type of tube used
    by the hospital, despite its not having been the precise color of the cap
    on the actual blood tube from which the sample tested was drawn;
    moreover, the state elicited substantial testimony tracing the chain of
    custody of the petitioner’s blood samples, no witness from the laboratory
    testified as to any confusion, problems or mix-ups in processing the
    laboratory’s work at the time the blood test was conducted, and the
    only other blood sample that was tested that night, which was from
    another patient, showed no detectable alcohol, a result that made it
    highly unlikely that it came from the petitioner in light of her admissions
    and other evidence that she drank a significant amount of alcohol before
    the accident.
    b. The habeas court properly concluded that the petitioner failed to
    establish that her counsel rendered deficient performance by failing to
    emphasize during closing argument W’s testimony regarding the discrep-
    ancy in the color of the test tube caps: the petitioner did not demonstrate
    that there was a reasonable probability that the outcome of the trial
    would have been different had counsel emphasized W’s testimony, as
    counsel gave a well reasoned, detailed closing argument in which he
    attempted to undermine the reliability of the blood alcohol test result
    by focusing on discrepancies in the collection, labeling and testing of
    the petitioner’s blood, he highlighted the testimony of the medical profes-
    sionals and witnesses who had attended the party that she did not
    exhibit behavior there that was consistent with intoxication, and, had
    counsel emphasized W’s testimony, the state could have responded
    by focusing on facts that provided a reasonable explanation for the
    discrepancy; moreover, as there was strong evidence of the petitioner’s
    guilt, which included her statement to a paramedic at the accident scene
    that she had been drinking at the party, the petitioner failed to establish
    that she was prejudiced by her counsel’s failure during closing argument
    to emphasize W’s testimony.
2. The habeas court properly concluded that the petitioner was not preju-
    diced by her counsel’s performance with respect to consciousness of
    guilt evidence concerning the transfer of her interest in her home to
    her mother shortly after the accident:
    a. Testimony from witnesses that counsel decided not to call, who would
    have corroborated the petitioner’s explanation that she was planning
    to divorce her husband and wanted to protect her mother’s finances
    from him, was not reasonably likely to have resulted in the exclusion
    of the property transfer evidence or changed the outcome of the trial,
    as the petitioner did not initiate divorce proceedings until fourteen
    months after the accident, which placed in issue her motivation for the
    transfer so soon after the accident, and, as the evidence of the property
    transfer itself was mundane, it was unlikely that the jury gave significant
    credence to the state’s contention that it evidenced a guilty conscience.
    b. The petitioner failed to prove that her counsel undermined her inno-
    cent explanation for the property transfer when he elicited from her
    testimony that her interest in the property was transferred back to her
    because the initial transfer to her mother was inappropriate; it was
    unlikely that the trial was impacted by that single response from the
    petitioner, given the collateral relationship of the property deed when
    viewed against the substantial direct evidence against her, as the trial
    court sustained the state’s objection to her testimony and, in its charge
    to the jury, instructed that the jury was not to consider testimony that
    had been stricken, which it must be presumed the jury followed in the
    absence of evidence to the contrary.
        Argued October 21, 2020—officially released April 6, 2021

                             Procedural History

  Amended petition for a writ of habeas corpus,
brought to the Superior Court in the judicial district of
Tolland and tried to the court, Newson, J.; judgment
denying the petition, from which the petitioner, on the
granting of certification, appealed to this court.
Affirmed.
  Damian K. Gunningsmith, assigned counsel, with
whom was Drew Cunningham, assigned counsel, for
the appellant (petitioner).
  Melissa L. Streeto, senior assistant state’s attorney,
with whom, on the brief, were Richard J. Colangelo,
Jr., chief state’s attorney, and Joseph C. Valdes and
Brenda L. Hans, senior assistant state’s attorneys, for
the appellee (respondent).
                           Opinion

   PRESCOTT, J. This habeas corpus action arises out
of the conviction of the petitioner, Tricia Coccomo, of
multiple offenses related to a drunken driving accident
in which she caused the death of three individuals. She
appeals from the judgment of the habeas court denying
her petition for a writ of habeas corpus. On appeal,
the petitioner claims that the habeas court improperly
concluded that her trial counsel had not rendered con-
stitutionally ineffective assistance in the manner in
which he responded to evidence of the petitioner’s (1)
blood alcohol content and (2) consciousness of guilt.
We affirm the judgment of the habeas court.
  The following facts, as set forth by our Supreme Court
on the petitioner’s direct appeal, are relevant to the
claims on appeal. ‘‘On the evening of July 26, 2005, the
[petitioner] attended a dinner party hosted by Louise
Orgera at her home on Dannell Drive in the city of
Stamford. Orgera had prepared two pitchers of sangria,
each containing a ‘double bottle’ of wine, to which the
party guests helped themselves. Between the time that
the [petitioner] arrived at the party shortly after 7 p.m.
and the time that she left at approximately 9 p.m., she
consumed approximately one and three quarters cups
of sangria.
   ‘‘After leaving the party, the [petitioner] was driving
northbound on Long Ridge Road at approximately 9:30
p.m. when her vehicle crossed the center line and col-
lided with a southbound vehicle occupied by James
Inverno, Barbara Inverno and Glenn Shelley. The esti-
mated combined speed of the impact was ninety miles
per hour, and both vehicles sustained severe damage.
All three occupants in the other vehicle died as a result
of the injuries that they incurred in the collision. The
[petitioner] suffered broken bones in her left foot and
lacerations, and was transported to Stamford Hospital
(hospital), where a blood test revealed that she had a
blood alcohol content of 241 milligrams per deciliter
or 0.241 percent. It was estimated that the [petitioner’s]
blood alcohol content at the time of the collision was
approximately 250 milligrams per deciliter or 0.25 per-
cent.’’ State v. Coccomo, 302 Conn. 664, 666–67, 31 A.3d
1012 (2011).
  The petitioner was charged with numerous offenses
and was convicted, following a jury trial, of three counts
of manslaughter in the second degree with a motor
vehicle in violation of General Statutes § 53a-56b (a),
three counts of misconduct with a motor vehicle in
violation of General Statutes § 53a-57 (a), and one count
of operating a motor vehicle while under the influence
of intoxicating liquor or drugs in violation of General
Statutes § 14-227a (a) (2). Id., 667.1 On direct appeal, this
court declined to review the petitioner’s unpreserved
claim that the trial court improperly had admitted evi-
dence of her blood alcohol content in light of a discrep-
ancy in the evidence regarding the color of the test tube
cap on the vial containing a sample of her blood. State
v. Coccomo, 115 Conn. App. 384, 394, 396, 972 A.2d 757
(2009). This court reversed the petitioner’s conviction,
however, concluding that the trial court improperly had
admitted consciousness of guilt evidence. Id., 386. Fol-
lowing the granting of the state’s petition for certifica-
tion to appeal, our Supreme Court reversed the decision
of this court and affirmed the petitioner’s conviction.
State v. Coccomo, supra, 302 Conn. 666.
   On September 26, 2016, the petitioner filed a petition
for a writ of habeas corpus alleging ineffective assis-
tance of her trial counsel, Michael Sherman. Count one
of the petition alleged various ways in which Sherman
was ineffective in responding to the evidence of the
petitioner’s blood alcohol content. Count two of the
petition alleged various ways that Sherman was ineffec-
tive in response to consciousness of guilt evidence
offered by the state that, shortly after the accident, the
petitioner had executed a quitclaim deed transferring
her interest in her home to her mother.
   Following a habeas trial on July 5 and 6, 2018, the
habeas court, Newson, J., issued a memorandum of
decision denying the petition. The habeas court there-
after granted the petitioner certification to appeal to
this court. The petitioner then filed the present appeal,
claiming that the habeas court improperly concluded
that Sherman had not rendered ineffective assistance
of counsel with regard to both evidence of her blood
alcohol content and her consciousness of guilt evi-
dence. Additional facts will be set forth as necessary.
   Before addressing the petitioner’s specific claims on
appeal, we first set forth the applicable law governing
a claim of ineffective assistance of counsel and our
appellate standard of review. ‘‘It is well established
that [a] criminal defendant is constitutionally entitled
to adequate and effective assistance of counsel at all
critical stages of criminal proceedings . . . . This right
arises under the sixth and fourteenth amendments to
the United States [c]onstitution and article first, § 8,
of the Connecticut constitution. . . . As enunciated in
Strickland v. Washington, [466 U.S. 668, 687, 104 S. Ct.
2052, 80 L. Ed. 2d 674 (1984)], this court has stated: It
is axiomatic that the right to counsel is the right to the
effective assistance of counsel. . . . A claim of ineffec-
tive assistance of counsel consists of two components:
[A] performance prong and a prejudice prong. To satisfy
the performance prong . . . the petitioner must dem-
onstrate that his attorney’s representation was not rea-
sonably competent or within the range of competence
displayed by lawyers with ordinary training and skill
in the criminal law. . . . To satisfy the second prong
of Strickland, that his counsel’s deficient performance
prejudiced his defense, the petitioner must establish
that, as a result of his trial counsel’s deficient perfor-
mance, there remains a probability sufficient to under-
mine confidence in the verdict that resulted in his
appeal. . . . The second prong is thus satisfied if the
petitioner can demonstrate that there is a reasonable
probability that, but for [his counsel’s] ineffectiveness,
the outcome would have been different. . . . An inef-
fective assistance of counsel claim will succeed only if
both prongs [of Strickland] are satisfied. . . . The
court, however, may decide against a petitioner on
either prong, whichever is easier.’’ (Internal quotation
marks omitted.) Francis v. Commissioner of Correc-
tion, 182 Conn. App. 647, 651–52, 190 A.3d 985, cert.
denied, 330 Conn. 903, 191 A.3d 1002 (2018).
   ‘‘The habeas court is afforded broad discretion in
making its factual findings, and those findings will not
be disturbed [on appeal] unless they are clearly errone-
ous. . . . Thus, the [habeas] court’s factual findings are
entitled to great weight. . . . Furthermore, a finding
of fact is clearly erroneous when there is no evidence
in the record to support it . . . or when although there
is evidence to support it, the reviewing court on the
entire evidence is left with the definite and firm convic-
tion that a mistake has been committed. . . . The appli-
cation of the habeas court’s factual findings to the perti-
nent legal standard, however, presents a mixed question
of law and fact, which is subject to plenary review.’’
(Citation omitted; internal quotation marks omitted.)
Rogers v. Commissioner of Correction, 194 Conn. App.
339, 346–47, 221 A.3d 81 (2019).
                             I
  The petitioner asserts two related claims regarding
the blood alcohol content evidence admitted at trial.
First, she claims that the habeas court improperly con-
cluded that she failed to demonstrate that she was preju-
diced by Sherman’s failure to object, on chain of cus-
tody grounds, to evidence of her blood alcohol content
following testimony from a hospital employee regarding
a discrepancy between the color of the test tube used
to draw the petitioner’s blood and the color of the
test tube listed in the hospital’s computer records.2 The
petitioner further claims that the habeas court improp-
erly concluded that she failed to demonstrate that Sher-
man engaged in deficient performance by failing to
argue the chain of custody issue in closing argument,
and that, even if his performance was deficient, the
petitioner suffered no prejudice. We disagree with both
of the petitioner’s assertions.
  The following testimony, as summarized by our
Supreme Court on direct appeal, was elicited at trial
and is relevant to the disposition of the petitioner’s
claim. ‘‘[Paramedic Kirsten] Engstrand testified that she
drew five tubes of the [petitioner’s] blood, each with a
different colored cap, namely, gold, green, pink, purple
and blue, placed the tubes in a biohazard bag, rolled
the bag up, and taped it to the [petitioner’s] intravenous
fluid bag, all before the ambulance arrived at the hospi-
tal. Although Engstrand did not label the blood tubes
or the biohazard bag, she stated that, upon arriving at
the hospital, she placed the intravenous fluid bag and
the biohazard bag containing the tubes on or between
the [petitioner’s] legs. She then turned the [petitioner’s]
care over to [Toren] Utke, the [hospital] nurse who met
Engstrand and the [petitioner] when the ambulance
arrived at the hospital.
   ‘‘Utke testified that Engstrand identified the biohaz-
ard bag as belonging to the [petitioner] and that he left
the bag with the [petitioner] while he went to obtain
the printed labels produced for each patient during the
hospital registration process. At that time, Shelley, the
only other patient in the trauma room, was approxi-
mately twenty-five feet away from the [petitioner] and
was separated from the [petitioner] by several curtains.
Utke stated that he knew the blood in the biohazard
bag was the [petitioner’s] blood because Engstrand had
informed him that it was, the bag was taped to the
[petitioner’s] intravenous fluid bag and each emergency
medical team dealt with only one person at a time. Utke
stated that, after he obtained the sheet of printed labels
containing information identifying the [petitioner], he
affixed a label to each tube of blood, initialed the labels,
returned the tubes and a requisition sheet listing the
tests to be performed to the biohazard bag, placed the
bag in a special canister for transport to the laboratory
and sent the canister to the laboratory through the
hospital’s pneumatic tube system. Utke also testified
that the labels contained bar codes and that all of the
other documentation pertaining to the [petitioner] con-
tained printed labels from the same label sheet.
   ‘‘No witness recalled testing the [petitioner’s] blood
after it arrived at the laboratory, but William H. Wilson,
the administrative director of the laboratory, testified
as to the procedures that were typically followed at the
time in question. Wilson explained that the technician
receiving the canister would take the biohazard bag out
of the canister, open it, compare the name on the blood
tube labels with the name on the requisition sheet to
make sure they matched and then order the requested
tests through the laboratory computer system by identi-
fying the name of the patient and the tests to be per-
formed. If a label indicated the time that the blood was
drawn, the technician would enter that time into the
system, but, if no time was indicated, the computer
would default to the time that the information was
entered into the system. Similarly, if the label contained
the initials of the person who had drawn the blood,
that person’s initials would be entered into the system.
Following entry of this information, the computer
would scan the tests to be performed and print out a
new label for each tube containing the patient’s name,
a laboratory identification number, a new bar code and
the tests to be performed on the blood in that tube.
The technician would then compare the name on the
new laboratory label and the name on the label affixed
to each tube by the emergency department staff to
determine that the names matched before placing the
new bar coded and numbered laboratory label over
the previous label. At that point, the technician would
centrifuge the bar coded tubes, if necessary, before
setting them on a rack between the processing and
testing areas. Once inside the testing area, the tubes
would be placed in the testing machine, which would
read the bar code on each tube and perform the
requested tests. In short, once the new bar coded label
was placed on the tube and the tube was accepted for
testing, there would be no human intervention, and the
machine would mechanically read the label, conduct
the tests and produce a report containing the test
results. At the conclusion of this process, the technician
would take the printout, check the computer screen to
make sure the printout matched the information on the
screen and verify and release the results, which would
be communicated back to the emergency department.
   ‘‘With respect to the testing of the [petitioner’s] blood,
Wilson testified that, after checking the records for the
night of the collision, it appeared that the blood from
the [petitioner] and three other patients had been tested
around the same time. Neither Wilson nor [Mariela]
Borrero, the laboratory technician who processed the
requisition, recalled any problems or mix-ups that night.
In responding to a question as to whether any of the
five tubes used to draw the [petitioner’s] blood was the
type of tube normally used for testing blood alcohol
content, Wilson testified that ‘[t]he [type of] tube that
was indicated in the computer is not in that bag.’3 In
other words, the computer printout indicated that the
tube used to test the [petitioner’s] blood alcohol content
had a red and gray cap, but none of the five tubes in
the [petitioner’s] biohazard bag had a red and gray
cap. Wilson further explained, however, that, although
a tube with a red and gray cap normally was used for
testing blood alcohol content because it contained a
gel that separates serum from red blood cells, a smaller
tube with a gold cap, like one of the tubes in the [peti-
tioner’s] biohazard bag, contained the same gel and also
could be used to test a person’s blood alcohol content.
In addition, Wilson explained that the computer print-
out describing each patient’s test results contained a
check mark indicating that the technician on duty had
compared the printed report and the patient informa-
tion with the computer results for accuracy.’’ (Emphasis
added; footnote added.) State v. Coccomo, supra, 302
Conn. 691–94.4
  The following procedural history is also relevant to
the disposition of this claim. On January 26, 2007, after
the trial had started, the court held a hearing, outside
the presence of the jury, on the petitioner’s motion
challenging the admissibility of the blood alcohol con-
tent evidence.5 At this hearing, Wilson testified generally
‘‘about hospital and laboratory protocols relating to the
collection, processing, and laboratory testing of blood
samples, as well as the workings of some of the relevant
machinery.’’ Although the petitioner challenged the
admissibility of the blood alcohol content evidence at
this hearing, she did not assert a challenge on the basis
of any discrepancy in the color of the test tube cap
containing the sample of her blood because no such
testimony had yet been elicited. Following the hearing,
the trial court admitted the evidence of the petitioner’s
blood alcohol content, concluding that the chain of
custody was sufficient to allow the jury to consider the
test results.6 Accordingly, the blood alcohol content test
results were admitted into evidence that day through
the testimony of James Sarnelle, the trauma surgeon
on call on July 26, 2005. Wilson’s later testimony regard-
ing the color of the test tube cap, which was described
in the records, took place in front of the jury on January
30, 2007. After Wilson testified in front of the jury that
the ‘‘[t]he [type of] tube that was indicated in the com-
puter is not in that bag,’’ Sherman did not renew his
prior objection to the admission of the blood alcohol
content evidence.
  In concluding that the trial court’s admission of the
blood alcohol content evidence did not constitute plain
error,7 our Supreme Court stated that ‘‘the testimony
indicates that the procedures used in collecting, label-
ing and testing the [petitioner’s] blood were straightfor-
ward and apparently free of errors and that, even though
the administrative director of the laboratory and the
technician who processed the requisition for the tests
could not specifically recall testing the [petitioner’s]
blood, their testimony regarding the course of conduct
and their inability to recall or identify any errors in the
testing procedures at the time the blood was tested
supports the conclusion that there was no break in the
chain of custody.
  ‘‘To the extent the . . . [petitioner claims] that the
inconsistent evidence regarding the color of the blood
tube caps indicates that the [petitioner’s] blood alcohol
test results could have been obtained from a sample of
someone else’s blood, we reiterate that the discrepancy
arises solely from a single computer record and that
Wilson merely testified that the tube identified in the
computer printout as containing the [petitioner’s] blood
did not resemble any of the tubes in the biohazard bag.’’
State v. Coccomo, supra, 302 Conn. 694–95.
   In her habeas petition, the petitioner alleged, inter
alia, that Sherman provided ineffective assistance of
counsel by failing to renew the motion to exclude the
blood alcohol content evidence in light of Wilson’s testi-
mony regarding the different colored tube cap. At the
habeas trial, Sherman was asked about the discrepancy
regarding the color of the test tube cap. In response,
he indicated that Wilson’s testimony was confusing and
that he did not think it would be helpful for him to
follow up regarding the discrepancy because of the
technical nature of the testimony. Instead, Sherman
focused on other aspects of the case. When asked about
the fact that the ‘‘audit trail’’ of the testing performed
on the petitioner’s blood reflected that the blood sample
came from a tube with a ‘‘red/gray’’ top, Sherman testi-
fied that it was his understanding that the description
of the tube tested came from a computer screen drop-
down menu that had limited choices.
    In its decision, the habeas court focused on the issue
created by Wilson’s testimony in front of the jury that
‘‘[t]he tube that was indicated in the computer is not
in that bag.’’ The habeas court noted that this ‘‘subject
. . . had not necessarily been addressed by Wilson dur-
ing his testimony outside the presence of the jury.’’
In considering the petitioner’s claim, the habeas court
noted Wilson’s trial testimony that the tube that was
used for blood alcohol testing, which ‘‘was not in that
bag,’’ was a red-gray speckled topped tube called a
‘‘tiger top’’ and that the ‘‘audit trail’’ of the blood alcohol
testing performed on the petitioner indicated that the
tube tested for the petitioner’s blood had a ‘‘red/gray’’
top. As also noted by the habeas court, however, almost
immediately after Wilson’s statement regarding the
‘‘tiger top’’ tube not being in the bag, he testified that the
gold topped tube in the Stamford Emergency Medical
Services (EMS) array was an appropriate substitute for
the standard tiger top tube; it was just a smaller version.
Furthermore, as the habeas court pointed out, it was
undisputed that EMS did not carry ‘‘tiger top’’ tubes in
their vehicles.
   In its decision, the habeas court rejected the petition-
er’s claim because she failed to demonstrate prejudice
as a result of Sherman’s allegedly deficient perfor-
mance. The court stated that, although ‘‘Wilson’s state-
ment provided obvious fodder for cross-examination,
given the substantial direct evidence from the witnesses
who actually handled the petitioner’s blood, and the
unrefuted testimony they provided about quality con-
trols protocols they observed, there is no reasonable
basis in law, or fact, upon which this evidence could
have, or should have, been kept from the jury by the
trial judge. . . . The petitioner’s intoxication level was
directly relevant to the operating under the influence
charge, and consumption of alcohol was also relevant
to the manslaughter charges. Therefore, evidence sup-
porting or refuting intoxication was presumably admis-
sible. . . . Further, all of the witnesses who testified
to the direct handling of the petitioner’s blood—para-
medic Engstrand, nurse Utke, and lab technician Bor-
rero—if believed, established an unbroken chain of cus-
tody from the drawing of the petitioner’s blood to the
reporting of the lab results. So, while the petitioner
can legitimately argue that . . . Wilson’s statement, if
accepted for the meaning she advocates, conflicts with
chain of custody evidence offered by other witnesses,
there is no reasonable probability that the trial judge
would have excluded the blood evidence, even had
defense counsel specifically emphasized Wilson’s lone
statement.’’ (Citations omitted; footnote omitted.) The
habeas court concluded by stating that, ‘‘[i]n sum, given
the totality of the evidence, [because] there is no reason-
able basis upon which this court can conclude that the
trial court could have, or would have, excluded the
blood evidence from the jury’s consideration . . . the
petitioner has suffered no prejudice. . . . Therefore,
the claim fails, and there is no need for the [c]ourt
to address defense counsel’s performance.’’ (Citation
omitted.)
                            A
  On appeal, the petitioner argues that the habeas court
improperly concluded that she had not demonstrated
prejudice as a result of Sherman’s failure to object to
the blood alcohol content evidence on chain of custody
grounds following Wilson’s testimony because it likely
would have led the trial court to strike the previously
admitted test results derived from the blood sample or,
in the alternative, to success on appeal in challenging
the trial court’s overruling of such a renewed objection.
We disagree.
   We agree with the habeas court’s conclusion that,
given the totality of the evidence, there was no reason-
able probability (1) that the trial court would have
excluded the blood alcohol evidence from the jury’s
consideration if a renewed objection had been made
or (2) that a reviewing court would conclude that the
trial court abused its discretion by overruling a renewed
objection to the admissibility of that evidence. ‘‘Prelimi-
nary questions concerning . . . the admissibility of evi-
dence shall be determined by the court.’’ Conn. Code
Evid. § 1-3 (a). The admissibility of the blood alcohol
test results in this case primarily revolved around the
question of whether the blood tested was in fact drawn
from the petitioner. In other words, the petitioner’s
claim raises a question of authentication: Are the blood
alcohol test results what the state purports them to be?
  Typically, ‘‘[t]he requirement of authentication as a
condition precedent to admissibility is satisfied by evi-
dence sufficient to support a finding that the offered
evidence is what its proponent claims it to be. Conn.
Code Evid. § 9-1 (a).’’ (Internal quotation marks omit-
ted.) State v. Smith, 179 Conn. App. 734, 761, 181 A.3d
118, cert. denied, 328 Conn. 927, 182 A.3d 637 (2018). In
such cases, ‘‘[t]he proponent need only advance prima
facie proof that the proffered evidence is what it is
claimed to be before the evidence may be admitted,
with the ultimate determination of authenticity resting
with the fact finder.’’ State v. Petitt, 178 Conn. App.
443, 451, 175 A.3d 1274 (2017), cert. denied, 327 Conn.
1002, 176 A.3d 1195 (2018).
   In many cases, a preliminary showing of authenticity
is established by a witness with a basis of knowledge,
often from the appearance and distinct nature of the
evidence, that the item is in fact what it purports to be.
See id., 452. If, however, ‘‘the offered evidence is of
such a nature as not to be readily identifiable, the foun-
dation for authentication will be substantially more
elaborate. Typically, it will entail testimony that traces
the chain of custody of the item from the moment it
was found to its appearance in the courtroom, with
sufficient completeness to render it reasonably proba-
ble that the original item has neither been exchanged
nor altered.’’ (Internal quotation marks omitted.) Id.,
quoting 2 C. McCormick, Evidence (7th Ed. 2013) § 213,
pp. 13–14.
   ‘‘[W]hen the chain of custody of evidence is at issue,
as in this case, [t]he state’s burden . . . is met by a
showing that there is a reasonable probability that the
substance has not been changed in important respects.
. . . The court must consider the nature of the article,
[and] the circumstances surrounding its preservation
and custody . . . .’’ (Internal quotation marks omit-
ted.) State v. Coccomo, supra, 302 Conn. 685. As long
as the state makes a sufficient preliminary showing
regarding the chain of custody, a challenge to the chain
of custody pertains to the weight of the evidence rather
than to its admissibility. State v. Russo, 89 Conn. App.
296, 302–303, 873 A.2d 202, cert. denied, 275 Conn. 908,
882 A.2d 679 (2005).
  In the petitioner’s direct appeal, our Supreme Court
thoroughly analyzed the question of whether the state
had met its burden at trial to demonstrate a sufficient
chain of custody in order to authenticate the test results
of the petitioner’s blood despite the minor discrepancy
in the description of the color of the test tube cap.
Although this analysis was conducted in the context of
whether the petitioner could prevail on a claim of plain
error, we conclude that it is just as apt in the procedural
context of this habeas appeal.
  First, as our Supreme Court noted, the state elicited
substantial testimony tracing the chain of custody of
the petitioner’s blood samples from the paramedic who
drew the petitioner’s blood into five tubes to the labora-
tory technician who performed the laboratory analysis
on the blood contained in those tubes. State v. Coccomo,
supra, 302 Conn. 682–84, 691–94. No witness from the
laboratory testified as to any confusion, problems or
mix-ups in processing the work of the laboratory that
evening. See id., 693. Second, only one other blood
sample from another hospital patient was tested for
blood alcohol content at about the same time that the
petitioner’s blood was tested that evening, and there
was no detectable alcohol in that sample; id., 684; a
result that would make it highly unlikely that the sample
came from the petitioner in light of her admissions and
other evidence that she drank a significant amount of
alcohol before the accident. See id., 682–83.
   Most importantly, at the habeas trial, Sherman pro-
vided a reasonable explanation for the discrepancy
between the description of the color of the tube cap
contained in the hospital medical records and the color
of the cap on the blood tube into which the paramedic
drew the petitioner’s blood sample. The evidence
tended to demonstrate that the hospital utilized only
test tubes with a red-grey speckled cap (‘‘tiger-top’’)
to collect blood samples drawn in the hospital. The
ambulance service, however, used blood test tubes with
a yellow-gold cap to collect blood taken in the field for
testing for blood alcohol content and did not carry tiger-
topped tubes in their vehicles. Wilson explained at trial
that the tubes with a yellow-gold cap were merely a
smaller, acceptable version of the tiger-top tubes used
by the hospital. The hospital’s computer system, how-
ever, contained a drop-down menu to describe the color
of the tube containing the sample being tested by the
laboratory, and it is unclear whether that menu gave
an option for a tube with a yellow-gold cap. As a result,
the technician inputting the data most likely selected
the tiger-top menu option despite its not having been
the precise color of the cap on the actual blood tube
from which the sample tested was drawn.8 This reason-
able explanation was more than sufficient to explain
the discrepancy described by Wilson in his testimony
and did not undermine the chain of custody evidence
so as to require the exclusion of the test results.
   In light of the foregoing, the petitioner has not shown
a reasonable probability that the trial court would have
ruled in her favor had Sherman renewed his motion to
exclude Wilson’s testimony or that she would have been
successful on appeal in challenging the denial of such
a motion.9 Accordingly, we are not persuaded that the
court improperly concluded that she failed to establish
that she was prejudiced by counsel’s failure to renew
his objection. See Haywood v. Commissioner of Cor-
rection, 153 Conn. App. 651, 666–67, 105 A.3d 238, cert.
denied, 315 Conn. 908, 105 A.3d 235 (2014).
                            B
  The petitioner next asserts that the habeas court
improperly concluded that Sherman did not render defi-
cient performance by failing to discuss Wilson’s testi-
mony in his closing argument. We disagree and con-
clude that the habeas court properly concluded that
Sherman’s performance met constitutional require-
ments and that, even if it did not, the petitioner suffered
no prejudice.
    In considering this argument, we first emphasize that
‘‘[j]udicial scrutiny of counsel’s performance must be
highly deferential. . . . A fair assessment of attorney
performance requires that every effort be made to elimi-
nate the distorting effects of hindsight, to reconstruct
the circumstances of counsel’s challenged conduct, and
to evaluate the conduct from counsel’s perspective at
the time. . . . [A] court must indulge a strong presump-
tion that counsel’s conduct falls within the wide range
of reasonable professional assistance; that is, the [peti-
tioner] must overcome the presumption that, under the
circumstances, the challenged action might be consid-
ered sound trial strategy.’’ (Internal quotation marks
omitted.) State v. Sinchak, 173 Conn. App. 352, 373,
163 A.3d 1208, cert. denied, 327 Conn. 901, 169 A.3d
796 (2017).
   In considering whether Sherman’s performance was
deficient, the habeas court stated that, ‘‘[r]eviewing the
closing arguments, it is true that [Sherman] failed to
directly mention . . . Wilson’s ‘it’s not there’ statement
during his closing argument. Even absent this specific
reference, however, it was abundantly clear to anyone
participating in the trial that, from the moment the
first witness took the [witness] stand, [Sherman] was
attacking the collection and handling of the petitioner’s
blood from her first interaction with paramedics to the
final lab results. [Sherman’s] cross-examination of each
witness was thorough and exhaustive. The court can
find no support in the law that review of the reasonable-
ness of defense counsel’s conduct can be so hypertech-
nical that he could spend the entire trial emphasizing,
with every medical witness who testified, that there
were mistakes and violations in protocol, yet be found
to have performed ‘unreasonably’ for failing to directly
mention a single statement of a lone witness during his
closing arguments. . . . Further, since counsel elicited
the testimony before the jury, it was free to consider
and credit it as [it] saw fit, notwithstanding his failure
to specifically mention it in closing. . . . Therefore, the
court finds that counsel’s performance in this respect
meets constitutional requirements.’’ (Citations omit-
ted.)
   Our review of the record reveals that Sherman gave
a well reasoned and detailed closing argument in which
he attempted to undermine the reliability of the 0.241
blood alcohol content test result by focusing on discrep-
ancies in the collection, labeling, and testing of the
petitioner’s blood. Specifically, Sherman attempted to
cast doubt on the qualifications of Yannick Passemart,
an emergency medical technician, to draw the petition-
er’s blood, pointed out inconsistencies regarding
whether Engstrand or Passemart drew the petitioner’s
blood, challenged the credibility of Engstrand’s state-
ment that the petitioner had told her she had been
drinking on the night in question, and emphasized the
fact that Engstrand did not label the tubes with the
blood once it had been drawn. In addition, Sherman
highlighted the testimony of the medical professionals
and the witnesses who attended the dinner party on
the night in question who stated that the petitioner did
not exhibit behavior consistent with intoxication. In
sum, Sherman argued that the 0.241 blood alcohol con-
tent test result was a mistake and that, in order for the
jury to believe that it was accurate, it would have to
disregard all of the other witnesses and evidence intro-
duced at trial indicating that the petitioner was not
intoxicated.
   In State v. Sinchak, supra, 173 Conn. App. 372, the
petitioner argued, in part, that trial counsel in his under-
lying criminal trial was ineffective in failing to marshal
the facts in the petitioner’s favor during closing argu-
ment. In concluding that the petitioner had failed to
demonstrate that trial counsel’s representation fell
below an objective standard of reasonableness, we
stated: ‘‘As [trial counsel] was not required to take any
particular approach in the argument, nor to address
every facet of the case, we conclude that he did not
provide ineffective assistance of counsel. . . . [Trial
counsel] had a limited amount of time in which to pres-
ent the main themes of the petitioner’s defense in a
long and complicated trial, and he did so competently.
He was not required to present every minor detail of his
defense theory. Even if some of the arguments would
unquestionably have supported the defense, it does not
follow that counsel was incompetent for failing to
include them. Focusing on a small number of key points
may be more persuasive than a shotgun approach.’’
(Citation omitted; internal quotation marks omitted.)
Id., 377–78.10 As in Sinchak, we conclude that the peti-
tioner has failed to establish deficient performance by
Sherman in failing to discuss Wilson’s testimony regard-
ing the discrepancy in the color of the test tube cap
during his closing argument.
   We also agree with the habeas court that the peti-
tioner failed to demonstrate that she was prejudiced
by Sherman’s failure to emphasize Wilson’s statement
in his closing argument. If Sherman had emphasized
Wilson’s testimony regarding the discrepancy between
the color of the cap on the test tube used to draw the
petitioner’s blood and the color of the cap on the test
tube contained in the hospital medical records, the state
could have responded by focusing on the facts, as set
forth previously in this opinion, that provide a reason-
able explanation for the discrepancy. Specifically, the
state could have pointed out that, although the hospital
utilized only the red-gray topped tubes, the ambulance
service used tubes with a yellow-gold cap, which were
also acceptable. The state also could have argued that
it was likely that the hospital’s drop-down menu did
not contain an option for a tube with a yellow-gold cap.
In light of this reasonable explanation for this discrep-
ancy, the petitioner failed to demonstrate that there is
a reasonable probability that, but for Sherman’s failure
to emphasize this aspect of Wilson’s testimony, the out-
come of the petitioner’s criminal trial would have been
different.
   We also consider the strength of the state’s case in
determining whether the petitioner was prejudiced by
Sherman’s failure to emphasize Wilson’s statement in
his closing argument. ‘‘[T]he strength of the state’s case
is a significant factor in determining whether [any defi-
cient performance] caused prejudice to the petitioner.
The stronger the case, the less probable it is that a
particular error caused actual prejudice.’’ (Internal quo-
tation marks omitted.) Mercado v. Commissioner of
Correction, 183 Conn. App. 556, 567, 193 A.3d 671, cert.
denied, 330 Conn. 918, 193 A.3d 1211 (2018). The peti-
tioner acknowledges that, in evaluating prejudice, the
habeas court was required to evaluate the strength of
the state’s case. She argues, however, that it is ‘‘indisput-
able that the state’s case was very weak.’’ We disagree.11
   In evaluating the strength of the state’s case, we note
that the petitioner was convicted of three counts of
manslaughter in the second degree with a motor vehicle
in violation of § 53a-56b (a),12 three counts of miscon-
duct with a motor vehicle in violation of § 53a-57 (a),13
and one count of operating a motor vehicle while under
the influence of intoxicating liquor or drugs in violation
of § 14-227a (a) (2).14 The charges of manslaughter in
the second degree with a motor vehicle and misconduct
with a motor vehicle did not require proof of an elevated
blood alcohol content. The charge of operating a motor
vehicle while under the influence of intoxicating liquor
or drugs required proof of an elevated blood alcohol
content, which is defined as ‘‘a ratio of alcohol in the
blood of such person that is eight-hundredths of one
per cent or more of alcohol, by weight . . . .’’ General
Statutes § 14-227a (a) (2). As we will discuss, there was
substantial evidence to support a finding of guilt of all
of these charges. With respect to the charge of operating
a motor vehicle while under the influence of intoxicat-
ing liquor or drugs, we note that the petitioner’s blood
alcohol content was three times the legal limit set forth
§ 14-227 (a) (2) and the following undermines the peti-
tioner’s attempt to discredit the blood alcohol content
results and buttresses the reliability of that evidence.
   Jennifer Mardi, a paramedic with EMS, testified at
trial that, when she approached the petitioner at the
scene of the accident to ask if she was okay, the peti-
tioner told her to hold on because she was on the phone.
Mardi smelled what appeared to be alcohol and asked
the petitioner if she had been drinking, and the peti-
tioner responded that she ‘‘had a few drinks.’’
Engstrand, the paramedic who took over the petition-
er’s care, testified that the petitioner never asked about
the other people involved in the accident but, rather,
told Engstrand about her impending divorce. Engstrand
noticed that the petitioner’s speech was slightly slurred
and asked the petitioner if she had been drinking. In
response, the petitioner told Engstrand that she had
consumed a few glasses of champagne and a glass of
wine at a party downtown. Engstrand’s partner, Pas-
semart, also detected the odor of alcohol on the peti-
tioner and recalled the petitioner stating that she had
come from a party with a friend and had had a few
drinks.
   Upon arrival at the hospital, Utke, a registered nurse,
took over the petitioner’s care. He described the peti-
tioner as very anxious. According to Utke, in response
to questioning, the petitioner indicated that she did not
know if she had been driving the vehicle involved in
the accident. Utke did not notice any alcohol on the
petitioner’s breath but stated that something was not
right in terms of the petitioner’s mental status. Robert
Bulman, a police officer with the Stamford Police
Department, met the ambulance at the hospital and
spoke with the petitioner in the trauma room. Due to
the noise in the trauma room, Bulman had to bend
down so that he was approximately one inch from the
petitioner’s face and he noticed the odor of alcohol.
When asked about the intensity of the odor, Bulman
responded: ‘‘Strong. It’s strong. For [the petitioner], it’s
a strong smell. We’re not talking, ‘Gee, I wonder if,’
or, ‘Maybe,’ or—no, it’s there.’’ Finally, the emergency
room physician listed ‘‘alcohol intoxication’’ in his
report under clinical impressions.
   In sum, there was strong evidence of the petitioner’s
guilt of all of the crimes charged. In light of the forego-
ing, the habeas court properly concluded that the peti-
tioner failed to establish that she was prejudiced by
Sherman’s failure to emphasize Wilson’s statement in
closing argument. The habeas court, therefore, properly
concluded that the petitioner failed to establish ineffec-
tive assistance of counsel with regard to the admission
of the blood alcohol content evidence.
                             II
   The petitioner next claims that the habeas court
improperly concluded that Sherman was not constitu-
tionally ineffective in challenging the admissibility of
evidence that, shortly after the accident, the petitioner
had executed a quitclaim deed transferring her interest
in her home to her mother. The petitioner claims that
the habeas court improperly concluded that she suf-
fered no prejudice from Sherman’s performance with
respect to this evidence. We disagree.
  The following additional facts are relevant to this
claim. ‘‘At trial, the state sought, over the [petitioner’s]
objection, to present evidence that, during her stay in
the hospital, the [petitioner] had requested and received
the results of a blood alcohol test that had been per-
formed on her blood. It also sought to present evidence
that, several days after the collision, the [petitioner]
had quitclaimed to her mother her one-half interest in
her Stamford residence (property), which she had co-
owned with her mother, for consideration of $1 and
other value less than $100. The state argued that the
foregoing evidence showed consciousness of guilt and
was therefore relevant.’’ State v. Coccomo, supra, 302
Conn. 668. Specifically, the state argued that the peti-
tioner transferred the property to her mother shortly
after the accident, for a price far below its value,
because she knew that she had caused an accident that
resulted in the death of three people and wanted to
protect herself from potential civil liability.
   Sherman objected on the ground that, although evi-
dence of a transfer of property to shield assets from
recovery may be admissible in a civil case as probative
of liability, it was not admissible to establish conscious-
ness of guilt in a criminal case. He also contended that
the prejudicial effect of the evidence outweighed its
probative value and argued that this evidence, if admit-
ted, ‘‘would necessitate us putting on the [witness]
stand—which I can—we can do—members of her fam-
ily as to the basis of the transaction, which is not neces-
sarily so nefarious.’’ Sherman then requested twenty-
four hours to brief the matter, which the court granted.
The following day, Sherman did not submit a brief but,
rather, the defense renewed the argument that the pro-
bative value of the evidence was outweighed by its
prejudicial effect.15 The defense argued that the admis-
sion of the property transfer evidence would create
‘‘the ultimate distraction of a little mini civil trial
determining the motives, putting lawyers on the [wit-
ness] stand and this type of thing.’’ The court thereafter
agreed with the state and admitted evidence of the
property transfer as probative of consciousness of guilt.
   The petitioner subsequently testified that, prior to
the accident, she was planning to divorce her husband.
With regard to the property transfer, the petitioner testi-
fied that, ‘‘[t]hroughout the course of the past five years,
my husband has borrowed close to a quarter of a million
dollars from my mom, and my mom felt it would be in
her best interest to put the house back in her name to
protect her money. As that would be the only way she
would get that money back from him. So, I would say
probably about two weeks before the accident, [the
real estate attorney] . . . started the paperwork to
[quitclaim] it back.’’ The petitioner further testified,
however, that following the advice of Sherman, her
mother subsequently executed another quitclaim deed
that essentially reversed the earlier quitclaim deed.16
   At the habeas trial, the petitioner testified that she
had informed Sherman, over the course of several meet-
ings, that she had quitclaimed the property to her
mother to protect the family home and her mother’s
finances from her husband, whom she was planning to
divorce.17 She testified that, prior to the accident, she
had already scheduled an appointment with an attorney
to represent her in her divorce action. She further testi-
fied that her real estate attorney had prepared the
paperwork transferring the property to her mother two
or three weeks prior to the accident; as a result of the
accident, however, she was unable to sign the docu-
ments until she got out of the hospital in the first week
of August following the accident. The petitioner testi-
fied that during her meetings with Sherman, she gave
him the names of several witnesses who could corrobo-
rate the veracity of her explanation for the transfer
of the property.18 Sherman, however, insisted that the
petitioner’s mother transfer the property back to the
petitioner to show the petitioner’s good faith. Accord-
ingly, on March 9, 2006, the petitioner’s mother exe-
cuted another quitclaim deed, reversing the effect of
the earlier quitclaim deed.
   Sherman testified at the habeas trial that, although
the petitioner had explained her reasons for the prop-
erty transfer to him, he was concerned that a judge or
jury would not look favorably on it. He told her that,
because of the accident, the transfer was ‘‘inappropri-
ate’’ and that it ‘‘looked bad . . . .’’ Sherman told her
that reversing the property transfer would show good
faith and that ‘‘it was incumbent upon us to put the
deed back to a situation where the jurors didn’t believe
[the petitioner] was doing a sneaky thing.’’ He testified
that he asked the petitioner at trial about reversing the
property transfer because he ‘‘wanted the jury to see
that she had character and a good [conscience] and
good measure of will, that she could undo something
that needed to be done, and also a little insurance policy
because she was telling the jury that the lawyer did it,
not me, and it was true.’’ Sherman further testified that
he did not call the witnesses that the petitioner had
provided because he did not know that they would be
helpful to the presentation of his defense, and,
depending on what they said, the testimony could have
been potentially prejudicial.
   In its decision, the habeas court noted the novelty
of the state’s theory, in that it appeared to be the first
reported case in which the consciousness of guilt evi-
dence in a criminal case was tied to conduct involving
a defendant’s attempt to avoid civil liability. The peti-
tioner claimed at the habeas trial that she had provided
Sherman with the names of numerous witnesses who
would have testified at the criminal trial regarding the
innocent motive for the property transfer; the habeas
court, however, rejected the petitioner’s contention that
the testimony of these witnesses would have resulted in
the trial court’s excluding the evidence of the property
transfer or, if it were admitted, the jury’s rejection of
that evidence.19 The habeas court ultimately concluded
that, because it was not reasonably probable that evi-
dence of the quitclaim transfer could have, or should
have, been excluded from evidence, the petitioner was
not prejudiced by any alleged deficient performance.
The habeas court did not address whether Sherman’s
performance was deficient.
   On appeal, the petitioner claims that the habeas court
improperly concluded that she suffered no prejudice
from Sherman’s performance. She contends that, in the
absence of deficient performance by Sherman, she
would have been successful in obtaining the exclusion
of the evidence of the property transfer. In support of
this claim, she contends that, had the trial court been
presented with the overwhelming evidence corroborat-
ing the fact that the transfer was made due to the peti-
tioner’s marital issues, evidence of the transfer could
not reasonably have been admitted at trial. She further
claims that, even if the evidence of the property transfer
was potentially admissible as consciousness of guilt
evidence, it is likely that the trial court would have
excluded the evidence as being more prejudicial than
probative.20 Finally, the petitioner argues that she suf-
fered prejudice as a result of Sherman’s elicitation of
her testimony that the property had been transferred
back to her because the initial transfer was ‘‘ ‘inappro-
priate’ . . . .’’ The respondent, the Commissioner of
Correction, argues that the habeas court properly con-
cluded that the petitioner had failed to prove that she
was prejudiced by counsel’s failure to exclude evidence
of the quitclaim deed. We agree with the respondent.
                            A
  The petitioner’s primary argument is that the habeas
court improperly concluded that she suffered no preju-
dice from Sherman’s decision not to call as witnesses
Kelly Robb, Rebecca Siwicki, Atara Capalbo, Alda Brac-
cia, and Patricia Saxe. According to the petitioner, these
witnesses would have corroborated her innocent expla-
nation for the property transfer, and, therefore, their
testimony likely would have affected the outcome of
the trial. We disagree.
   The petitioner cannot prevail on her claim because
she cannot prove that she was prejudiced by the
absence of these witnesses at trial. As the habeas court
noted, the petitioner did not initiate divorce proceed-
ings against her husband until September 29, 2006,
which was fourteen months after the accident at issue.
Thus, as recognized by the habeas court, ‘‘had defense
counsel offered the urgency of preparing for divorce
as the ‘innocent’ basis for the petitioner going through
with the property transfer so soon after the accident,
the defense would then have been left explaining the
obvious, and easily discovered, fact that no divorce
action had been filed. The fact that no divorce had been
filed [until September 29, 2006] at a minimum, place[s]
the question of the petitioner’s true motivation for trans-
ferring the property so soon after the accident up for
debate.’’ In light of the foregoing, the habeas court prop-
erly concluded that it was neither reasonably likely that
the testimony of these witnesses would have resulted
in the evidence of the property transfer being excluded
from trial, nor would it have changed the outcome of
the trial.21
   It is also important to note that, on direct appeal, our
Supreme Court concluded that the trial court had not
abused its discretion in admitting the evidence of the
property transfer. State v. Coccomo, supra, 302 Conn.
666. As part of its analysis, the court concluded that
the admission of this evidence was not more prejudicial
than probative. Id., 672. Specifically, the court stated:
‘‘First, defense counsel did not argue at trial that this
evidence would unduly arouse the jurors’ emotions,
hostility or sympathy, nor do we believe that evidence
as mundane as a transfer of property for less than valu-
able consideration is the type of evidence that would
inflame a reasonable juror in a criminal manslaughter
case. Second, there is nothing in the record to indicate
that the admission of this evidence created an unduly
distracting side issue. The state connected the rele-
vance of the evidence to the underlying criminal
charges, and no significant amount of time was
expended exploring the factual or legal issues raised
by the transfer. Third, the state’s introduction and expla-
nation of the evidence, and defense counsel’s subse-
quent rebuttal, comprised only a small portion of the
multi-day trial. . . . Fourth, the defense was permitted
to provide an innocent explanation for the transfer, and
the [petitioner] was allowed to testify that, at the time
of the trial, a one-half interest in the property already
had been transferred back to her. Furthermore, in light
of the conflicting evidence on this issue, we find it
unlikely that the jury gave significant credence to the
state’s contention that the transfer evinced a guilty
conscience.’’ (Citation omitted; emphasis added.) Id.,
673–74. The analysis by our Supreme Court on direct
appeal is persuasive in this habeas appeal on the issue
of prejudice suffered by the petitioner. See Diaz v.
Commissioner, 125 Conn. App. 57, 67–70, 6 A.3d 213
(2010), cert. denied, 299 Conn. 926, 11 A.3d 150 (2011);
id., 69 (because petitioner presented no evidence in
habeas record undermining reasoning on direct appeal,
‘‘we allow our previous finding of harmless error to
influence the present prejudice inquiry’’).
   As stated previously in this opinion, ‘‘[t]he strength
of the state’s case is a significant factor in determining
whether an alleged error caused prejudice to the peti-
tioner. The stronger the case, the less probable it is that
a particular error caused actual prejudice.’’ (Internal
quotation marks omitted.) Mercado v. Commissioner
of Correction, supra, 183 Conn. App. 567. As previously
discussed, the case against the petitioner included her
blood alcohol content test result of 0.241, her own
admission that she had consumed ‘‘a few glasses of
champagne and a glass of wine at a party downtown,’’
testimony from witnesses who smelled alcohol on the
petitioner’s breath and noticed that her speech was
slurred, and testimony that the petitioner was confused
about what had happened.
  For these reasons, the habeas court properly con-
cluded that the petitioner had not demonstrated that
she was prejudiced by Sherman’s failure to present
additional witnesses to explain the property transfer.
This is especially so in light of the evidence of the
petitioner’s intoxication, and our Supreme Court’s
statements that the evidence of the property transfer
was ‘‘mundane’’ and that it was ‘‘unlikely that the jury
gave significant credence to the state’s contention that
the transfer evinced a guilty conscience.’’ State v. Coc-
como, supra, 302 Conn. 673–74.
                                   B
    Finally, the petitioner argues that she suffered preju-
dice as a result of Sherman’s elicitation of her testimony
on direct examination that the property had been trans-
ferred back to her because the initial transfer was
‘‘ ‘inappropriate’ . . . .’’ See footnote 16 of this opinion.
The petitioner argues that, with this testimony, Sherman
undermined her innocent explanation for the property
transfer to her great prejudice. We disagree.
   In concluding that the petitioner failed to prove that
she was prejudiced by Sherman’s elicitation of this testi-
mony, the habeas court stated that, ‘‘given the collateral
relationship of the deed when viewed against the sub-
stantial direct evidence against the petitioner, the court
finds that it is not reasonably likely that the result of
the trial was at all impacted by this single answer.’’ On
the basis of the strength of the state’s case, as indicated
previously, and our Supreme Court’s statement that the
evidence of the property transfer was ‘‘mundane’’ and
that it was ‘‘unlikely that the jury gave significant cre-
dence to the state’s contention that the transfer evinced
a guilty conscience’’; State v. Coccomo, supra, 302 Conn.
674; we agree with the habeas court that it was unlikely
that this single response affected the outcome of the
trial. We also note that, immediately after the petition-
er’s response, the state objected to the testimony, and
the trial court sustained the objection. Furthermore, in
its charge to the jury, the court instructed that, ‘‘[a]ny
testimony that was ordered stricken must not be consid-
ered by you,’’ which we must presume the jury followed
in the absence of evidence to the contrary. See, e.g.,
State v. Hazard, 201 Conn. App. 46, 76, 240 A.3d 749,
cert. denied, 336 Conn. 901, 242 A.3d 711 (2020). In sum,
the habeas court properly concluded that the petitioner
failed to prove that she was prejudiced by Sherman’s
elicitation of this single response from her at trial.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
    The petitioner was sentenced to a total effective term of twenty years
of incarceration, execution suspended after twelve years, followed by five
years of probation and a $1000 fine. State v. Coccomo, 115 Conn. App. 384,
391, 396, 972 A.2d 757 (2009).
   2
     As to this portion of the petitioner’s claim, the habeas court concluded
that, because the petitioner had suffered no prejudice, it need not address
the adequacy of Sherman’s performance.
   3
     Prior to Wilson’s testimony, the court admitted, as demonstrative evi-
dence, exhibit 25, a bag containing five tubes that were representative of
the type of tubes used to draw the petitioner’s blood on July 26, 2005.
Wilson’s testimony that ‘‘[t]he tube that was indicated in the computer is
not in that bag’’ was not based on a specific recollection of the actual tubes
used to draw the petitioner’s blood but, rather, was based on his review of
the demonstrative evidence.
   4
     Wilson further testified in front of the jury that, in October, 2005, the
hospital changed its procedure for labeling blood tubes; under the new
procedure, the blood tubes are not relabeled by the laboratory. This change
in procedure was done to eliminate the potential that the laboratory could
mislabel a blood sample.
   5
     The habeas court noted that, although this motion purportedly was filed
pursuant to State v. Porter, 241 Conn. 57, 698 A.2d 739 (1997), cert. denied,
523 U.S. 1058, 118 S. Ct. 1384, 140 L. Ed. 2d 645 (1998), which involves
challenges to the reliability of scientific evidence, the hearing focused on
a challenge to the chain of custody of the blood evidence.
   The petitioner had filed a prior motion to suppress any and all of the
blood evidence on the ground that the search warrant obtained by the
police sought the analysis of blood that was drawn at the hospital, and the
petitioner’s blood was drawn in the ambulance before she arrived at the
hospital. Following a hearing, the court denied this motion to suppress.
   6
     In its ruling, the court stated: ‘‘I mean, there’s a line of evidence here,
which, if the jury chooses to accept it, that the [petitioner’s] blood was
drawn in the ambulance, and taped to a saline bag and then taken down
by the emergency department nurse, and a label put on the tubes and put
in this pneumatic system up to the lab and tested. And there’s things that
the defense will raise to question that chain of events, but I don’t see it as
sufficiently affecting the integrity of the sample so that the jury should not
be in a position to weigh that evidence and make a decision as to its
credibility.
   ‘‘So, to the extent the [challenge pursuant to State v. Porter, 241 Conn.
57, 698 A.2d 739 (1997), cert. denied, 523 U.S. 1058, 118 S. Ct. 1384, 140 L.
Ed. 2d 645 (1998)] is addressed to the actual machine that did the chemistry,
I think the law is clear in Connecticut that that’s an accepted method of
testing blood, and is—that question has been settled law in Connecticut.
   ‘‘As to the other matters the defense has raised, I do see them as going
to the weight of the evidence, all in the nature of a chain of custody challenge.
And I think the custody is sufficient to allow the jury to consider the
test results.’’
   7
     Because the Appellate Court concluded that this evidentiary claim had
not been preserved adequately for appellate review, the petitioner argued
in our Supreme Court, as an alternative ground for affirming the decision
of the Appellate Court, that the trial court committed plain error in admitting
the results of the blood alcohol test. State v. Coccomo, supra, 302 Conn.
678 n.6. Specifically, the petitioner challenged the admission of the test
results ‘‘on the basis of a discrepancy between the type of tube used by the
paramedics to draw her blood and the type of tube listed in the computer
records as the one that was used to test her blood.’’ Id.
   8
     ‘‘[C]omputer and human error was discussed in other contexts [in the
criminal trial], such as when Robert Voss and James Duffy, two paramedics
employed by [EMS], explained how inaccurate information could end up
in the [EMS] computer system due to the fact that the options available for
describing a patient’s condition in the system’s [drop-down] menus some-
times were limited.’’ State v. Coccomo, supra, 302 Conn. 696 n.12.
   9
     In support of her argument regarding prejudice, the petitioner relies on
the dissenting opinions in State v. Coccomo, supra, 115 Conn. App. 403–404
(Berdon, J., concurring in part and dissenting in part), and State v. Coccomo,
supra, 302 Conn. 723–42 (Eveleigh, J., dissenting), which concluded, contrary
to the majority opinions in the Supreme Court and Appellate Court decisions,
that Sherman had preserved adequately the chain of custody objections to
the admissibility of the blood alcohol content evidence and, further, would
have reversed the judgment of conviction because, in their view, the evidence
was improperly admitted and the admission of the test results constituted
harmful error. According to the petitioner in this habeas appeal, Judge
Berdon and Justice Eveleigh were the only judges to review the admissibility
of the blood alcohol content as a preserved issue and, therefore, their
dissenting opinions on this issue are the most persuasive indication of what
would have occurred but for Sherman’s failure to preserve adequately a
challenge to the admissibility of this evidence.
   The petitioner places more weight on these dissenting opinions than they
will bear. Simply put, just because one judge on the Appellate Court and
one justice of our Supreme Court would have reversed the judgment of
conviction on this issue had it been preserved adequately does not mean
necessarily that the trial court would have exercised its discretion to exclude
the previously admitted test results had Sherman renewed an objection to
the blood alcohol content evidence following Wilson’s testimony or that the
majority of any appellate panel reviewing a decision by the trial court to
overrule an objection would have reversed the judgment of conviction,
particularly in light of the relatively low burden necessary to make a prima
facie showing of the authenticity of the blood sample and the deferential
appellate standard of review of abuse of discretion that would have applied
in reviewing the trial court’s decision.
   10
      The petitioner’s claim of ineffective assistance of counsel in State v.
Sinchak, supra, 173 Conn. App. 376, failed on both the performance and
the prejudice prongs of Strickland v. Washington, supra, 466 U.S. 687.
   11
      We acknowledge the prior statement by a panel of this court that ‘‘the
state’s case was not very strong and relied almost entirely on the admission
of a blood alcohol content report.’’ State v. Coccomo, supra, 115 Conn. App.
401. The decision containing that statement, however, has been reversed
by our Supreme Court.
   12
      General Statutes § 53a-56b provides in relevant part: ‘‘(a) A person is
guilty of manslaughter in the second degree with a motor vehicle when,
while operating a motor vehicle under the influence of intoxicating liquor
or any drug or both, he causes the death of another person as a consequence
of the effect of such liquor or drug. . . .’’
   As to this charge, the state was required to prove that ‘‘(1) the [petitioner]
caused the death of another person (2) while operating a motor vehicle (3)
under the influence of intoxicating liquor or any drug and (4) the victim’s
death was a consequence of the effect of such liquor or drug. . . . In this
context, ‘under the influence of intoxicating liquor,’ means that, as a result
of drinking such intoxicating liquor, the [petitioner’s] mental, physical, or
nervous processes ‘have become so affected that he lacks to an appreciable
degree the ability to function properly in relation to the operation of his
motor vehicle.’ ’’ State v. Perkins, 271 Conn. 218, 247, 856 A.2d 917 (2004).
   13
      General Statutes § 53a-57 provides in relevant part: ‘‘(a) A person is
guilty of misconduct with a motor vehicle when, with criminal negligence
in the operation of a motor vehicle, he causes the death of another per-
son. . . .’’
   As to this charge, the state was required to prove that ‘‘(1) the [petitioner]
was operating a motor vehicle; (2) the [petitioner] caused the death of
another person; and (3) the [petitioner] possessed the mental state for
criminal negligence.’’ State v. Carter, 64 Conn. App. 631, 637, 781 A.2d 376,
cert. denied, 258 Conn. 914, 782 A.2d 1247 (2001). ‘‘A person acts with
‘criminal negligence’ with respect to a result or to a circumstance described
by a statute defining an offense when he fails to perceive a substantial and
unjustifiable risk that such result will occur or that such circumstance exists.
The risk must be of such nature and degree that the failure to perceive it
constitutes a gross deviation from the standard of care that a reasonable
person would observe in the situation . . . .’’ Id., quoting General Statutes
§ 53a-3 (14).
   14
      General Statutes § 14-227a (a) provides in relevant part that ‘‘[a] person
commits the offense of operating a motor vehicle while under the influence
of intoxicating liquor or any drug or both if such person operates a motor
vehicle . . . (2) while such person has an elevated blood alcohol content.
For the purposes of this section, ‘elevated blood alcohol content’ means a
ratio of alcohol in the blood of such person that is eight-hundredths of one
per cent or more of alcohol, by weight . . . .’’
   We note that, although § 14-227a has been amended since the events at
issue, those amendments are not relevant to this appeal. For convenience,
we refer in this opinion to the current revision of § 14-227a.
   15
      The argument on this issue was made by Attorney Stephan E. Seeger,
not Sherman. Seeger also represented the petitioner.
   16
      The petitioner testified as follows on direct examination:
   ‘‘[Sherman]: And when was the [quitclaim] actually filed, if you know? If
you know.
   ‘‘[The Petitioner]: Filed, or—I don’t know when it was filed. We signed
it shortly after the accident.
   ‘‘[Sherman]: It was after the accident?
   ‘‘[The Petitioner]: Right.
   ‘‘[Sherman]: Prepared before but signed after the accident?
   ‘‘[The Petitioner]: Right.
   ‘‘[Sherman]: And then did you ever wind up [quitclaiming] it back, or—
   ‘‘[The Petitioner]: We did. We put it back to the original way. I don’t, the
original way has been back and forth so many times. But we put it back to
my mother owning half and myself owning half.
   ‘‘[Sherman]: Who told you to do that?
   ‘‘[The Petitioner]: And that’s the way it is right now.
   ‘‘[Sherman]: Who told you to do that, to put it back to where it was?
   ‘‘[The Petitioner]: You did.
   ‘‘[Sherman]: Do you know why?
   ‘‘[The Petitioner]: You said, because it was inappropriate.
   ‘‘[The Prosecutor]: Objection, Your Honor. It calls for hearsay, it’s basi-
cally—
   ‘‘The Court: Objection sustained.
   ‘‘[The Prosecutor]: Yes.
   ‘‘[Sherman]: The bottom line is that the house was put back to where it
was before the accident?
   ‘‘[The Petitioner]: Right.
   17
      The petitioner testified that, at a meeting with Sherman in late October
or early November, 2005, Sherman brought up ownership of the home. She
testified: ‘‘I had recently transferred my share of my home, the property, to
my mother . . . . I explained to him that I was in a marriage. My husband
was horrible at managing his finances. He was in a lot of trouble financially,
and he had even been arrested for—on some occasions. So, I knew before
I filed for divorce that I had to basically get the home out of my name
because that was not—when we went into the marriage that had been a
family home already. So, I did not want him being able to get any share of
that. You know, he owed my mother a lot of money. . . . I had explained
this to [Sherman], and I—he was questioning it. He said, you know, it doesn’t,
it doesn’t look good, and I said, but it was done, it was in the works prior
to the accident.’’ When asked for clarification about it being ‘‘in the works
prior to the accident,’’ the petitioner testified that she already had an appoint-
ment with her divorce attorney and that, although the appointment was
scheduled on July 27, 2005, the day after the accident, she had made the
appointment before the accident.
   18
      These witnesses, Kelly Robb, Rebecca Siwicki, Atara Capalbo, Alda
Bracchia, and Patricia Saxe, testified at the habeas trial.
   19
      As to this claim, the habeas court indicated that ‘‘these witnesses simply
reiterated or corroborated testimony the petitioner provided during her trial
testimony. Generally, [the] witnesses testified to having conversations with
the petitioner about [her] being unhappy in her marriage for some time,
about her husband’s alleged financial mismanagement, and that she had
made the decision to move forward with filing for divorce. Adding, or
attempting to add, the testimony of these witnesses, however, would not
have changed the outcome of the trial . . . because none of them added
anything that the petitioner had not testified to herself at trial.’’ (Citation
omitted.)
   20
      In support of her argument, the petitioner relies, in part, on the majority
opinion of this court in State v. Coccomo, supra, 115 Conn. App. 401–402
and the dissenting opinion in State v. Coccomo, supra, 302 Conn. 716–23
(Eveleigh, J., dissenting), which concluded that the admission of the con-
sciousness of guilt evidence was both improper and harmful. This reliance
is misplaced because this court is bound by the majority opinion in State
v. Coccomo, supra, 302 Conn. 674, which concluded that the trial court
properly admitted the consciousness of guilt evidence.
   21
      In its opinion, the habeas court also stated that September 26, 2006,
the date that the petitioner initiated divorce proceedings, was nine months
after the criminal trial was completed. The record reflects, however, that
the jury reached its verdict in the petitioner’s criminal trial on February 7,
2007, and that the petitioner was sentenced on April 27, 2007.
   We also note the petitioner’s argument that the habeas court improperly
took judicial notice of the filing of her divorce action to draw an unfavorable
inference against her without giving her the opportunity to be heard. As to
this argument, we note that it is unclear from the habeas court’s decision
whether it took judicial notice of the filing of the petitioner’s divorce action.
It would not have been necessary for the habeas court to take judicial
notice of this fact, however, because the petitioner herself testified on direct
examination at trial that she had filed for divorce in September, 2006.